                             Case 1:20-cr-00084-UNA Document 4 Filed 02/18/20 Page 1 of 1
U.S. Department of Justice
United States Attorney




                                      IN THE UNITED STATES DISTRICT COURT
                                         FOR THE NORTHERN DISTRICT OF GEORGIA

                                                                Division: Atlanta
                                                                (USAO: 2016R00587)

                                 DEFENDANT INFORMATION RELATIVE TO A CRIMINAL ACTION

  COUNTY NAME:               Fulton                                   DISTRICT COURT NO.
                                                                                                UNDER SEAL
                                                                      MAGISTRATE CASE NO.

  X Indictment                                    Information                        Magistrate's Complaint
  DATE: February 18, 2020                         DATE:                              DATE:

                              UNITED STATES OF AMERICA                SUPERSEDING INDICTMENT

  ARDEN MCCANN,
                                        vs.

  A/K/A RCQUEEN, A/K/A DRXANAX, A/K/A XANAXLABS, A/K/A
                                                                      Prior Case Number:
                                                                      Date Filed:        1 6 2:0       1.1.   CR 08 4
                                                                                                                11.
  PASITHEAS, A/K/A THEMAILMAN, A/K/A WHITEYELLOWGREEN,
  A/K/A XANAXBLOTTER

  GREATER OFFENSE CHARGED: X Felony Misdemeanor

                                                          Defendant Information:
Is the defendant in custody? Yes X No
Will the defendant be arrested pending outcome of this proceeding?             X Yes No
Is the defendant a fugitive? Yes X No
Has the defendant been released on bond? Yes X No

Will the defendant require an interpreter?               Yes X No




 District Judge:


 Attorney: Nicholas Hartigan
 Defense Attorney:
